Name: 2002/227/EC: Commission Decision of 13 March 2002 on the acknowledgement of the establishment and satisfactory entry into operation of the Israeli good laboratory practice (GLP) monitoring system
 Type: Decision
 Subject Matter: Asia and Oceania;  European Union law;  research and intellectual property;  European construction;  international affairs
 Date Published: 2002-03-16

 Avis juridique important|32002D02272002/227/EC: Commission Decision of 13 March 2002 on the acknowledgement of the establishment and satisfactory entry into operation of the Israeli good laboratory practice (GLP) monitoring system Official Journal L 075 , 16/03/2002 P. 0067 - 0067Commission Decisionof 13 March 2002on the acknowledgement of the establishment and satisfactory entry into operation of the Israeli good laboratory practice (GLP) monitoring system(2002/227/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 1999/662/EC of 19 July 1999 concerning the conclusion of the Agreement on mutual recognition of OECD principles of good laboratory practice (GLP) and compliance monitoring programmes between the European Community and the State of Israel(1), and in particular Article 3(1) thereof,After consulting the Special Committee appointed by the Council,Whereas:(1) The first two meetings of the EU-Israel Joint Committee set up by the Agreement were respectively held on 27 November 2000 and 16 November 2001, and allowed for a detailed examination of the setting up of the Israeli national GLP monitoring system.(2) The additional information requested by the Services of the Commission was provided timely by the Israel Laboratory Accreditation Authority (ISRAC) acting as the national GLP monitoring authority.(3) In accordance with Article 11(2) and Article 11(3) of the Agreement, the Community has to agree that the Israeli GLP monitoring system has been established and has entered into force satisfactorily before the initial period may be terminated,HAS DECIDED AS FOLLOWS:Sole ArticleThe Community hereby agrees that the Israeli GLP monitoring system has been established and has entered into satisfactory operation during the initial period of the agreement, and that the initial period may thus be terminated with a view to move to the operational phase of the agreement at the latest on 1 May 2002.Done at Brussels, 13 March 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 263, 9.10.1999, p. 6.